Title: Joseph C. Cabell to Thomas Jefferson, 15 March 1818
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Warminster.
15th March. 1818.
                    
                    I wrote you a note from Wills’s in Fluvanna on my way up, in which I mentioned my intention to call on you on my return to the Lower Country. From the state in which I find my business affairs, I expect it will be the 26th of the month before I shall be at Monticello. In the interim, I think it may not be amiss for me to say a few words to you by letter. From the best information I can receive obtain as to the candidates in the surrounding counties, the most prominent characters are of that class of men in the middle country who, tho’ they may not be hostile, are not likely to be zealous advocates of the Central College. It was believed in Richmond during the last session that if the Location Question had come on that there would have been an extensive diversion in favor of the Rockbridge College among the Representatives all along the Eastern foot of the blue ridge. This evil is to be apprehended at the next session, even if the board of Commissioners should be recommend the Central College, as the Scite. You will observe that the Law requires them to report the offers of money any voluntary contributions, whether conditional, or absolute, whether in land, money or other property, which may be offered thro’ them, to the President & Directors of the Literary fund for the benefit of the University. I fear that the Washington Academy will be a dangerous rival, even altho’ the board should prefer our scite. A man of the name of Robinson, now very old, and possessing an estate valued estimated to be worth $100,000, is said to be willing to give his estate at his death to the University, provided it should be located at Lexington. To this they will add $25,000, of private subscription, and the buildings & property of the Academy. So that their offer at the period of Mr Robertson’s death would amount to $150,000. A Certain class of members would be disposed to put the institution up to the highest bidder. It is very important to have an intermixture of true friends & liberal spirits from the middle country. I turned my eye towards Randolph Harrison. He is precisely such a man as would have most effect on such an occasion. He would be a host on our side. I wrote to Genl Cocke pressing him to come forward, & urging him to endeavor to prevail on Washington Trueheart of Louisa, and Randolph Harrison to offer for their respective counties. As I passed by Bremo three days ago, I found Genl Cocke just returned from Mr Harrison’s, where he left him recovering from a dreadful wound in the abdomen he had received by a fall. Mr H. sent me word that the people of his county had long been urging him to offer for the county, and as he had refused to do so, he did not believe he could now be elected were he to come forward. But Genl Cocke thinks otherwise: as the time is propitious, as only one of the old members would be a candidate, & there seems to be a difficulty to get men to serve. Genl Cocke agrees with me entirely as to the importance of having Mr H. in the House. I could not prevail on the Genl himself. Nor on W. J. Carey. The latter could probably be elected at this time without difficulty. His grandfather’s debts deter him from embarking in public life. But what would one session be seriously affect him? Surely not. I have had no communication with Mr Trueheart, and am shall not write to him, having been so unsuccessful heretofore. Mr Harris will offer in Louisa, and he will do very well. Probably no one living has as much influence with Mr Carey & Mr Harrison as you have. The Crisis is great & extraordinary means are necessary to accomplish the great object in view. I take the liberty to suggest to you the idea of your writing immediately to those gentlemen by special messenger. Mr Eppes could  awake his friends to the support of Mr Harrison. Perhaps you may not approve this suggestion. If you should not, I hope you will ascribe it to an anxiety for the welfare of the Central College & the Cause of Science, that rises above that which I feel for my domestic concerns. Doct: E. will favor the Location at the Central College. I had this from his intimates in Richmond. He now says the reason he did not subscribe, was because the subscription paper was never handed to him. His new-born zeal promises to rise very high.
                    
                        faithfully yours
                        Joseph C. Cabell
                    
                